Citation Nr: 0313306	
Decision Date: 06/19/03    Archive Date: 06/24/03	

DOCKET NO.  00-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
November 1972.  For service in the Republic of Vietnam, he 
was awarded the Combat Infantryman Badge, Bronze Star Medal, 
and Air Medal, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

This matter was previously before the Board in April 2001, at 
which time the issue was remanded to the RO for additional 
evidentiary development.  That development is complete and 
the case is now ready for appellate review.

In October 2002, the Board took action to secure a copy of 
the veteran's DD Form 214 and his DA Form 20 (personnel 
records) from the National Personal Records Center.  These 
records were obtained and they entirely corroborate evidence 
which was previously on file.  These records are not 
essentially relevant to the claim for an increased evaluation 
for service-connected PTSD, and the Board finds no prejudice 
to the veteran in proceeding to the merits of this appeal 
without first providing notice of the contents of these 
service personnel records to the veteran.  See Thurber v. 
Brown, 5 Vet. App. 119 (1993); Bernard v. Brown, 4 Vet. App. 
384 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  At all times during the pendency of this appeal, the 
veteran's service-connected PTSD has caused occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, occasional panic 
attacks, impaired judgment, disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.  

3.  The evidence does not show that the veteran has 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood due to such symptoms as significant suicidal 
ideation, obsessional rituals, illogical obscure or 
irrelevant speech, near continuous panic or depression, 
spatial disorientation, or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

Since February 22, 1999, the criteria for an evaluation of 50 
percent for PTSD, but not higher, have been met.  38 U.S.C.A. 
§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's claim.  Karnas v. Derwinski, 1  
Vet. App. 308, 312-13 (1991).  The VCAA provides that VA make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims, and to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.

A review of the claims folder reveals that the RO informed 
the appellant and representative of the evidence necessary to 
substantiate his pending claim in correspondence and in 
rating decisions issued in July 1999, April 2000, November 
2000 and August 2002 and in statements of the case issued in 
June 2000, January 2002 and September 2002.  The veteran and 
representative were specifically informed of the provisions 
of VCAA and the duties to assist and notify in statements of 
the case issued in January and September 2002.  All known 
available medical evidence relevant to the veteran's claim 
has been collected for review, the veteran has been provided 
multiple VA examinations, and he has availed himself of 
presenting his testimony at a personal hearing at the RO.  
There is no evidence on file nor any argument of the veteran 
that there remains any relevant evidence which has not been 
collected and associated with the claims folder.  The Board 
finds that the veteran has been advised of the evidence he 
must submit and the evidence VA would collect on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duties 
to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. § 5102, 5103, 5103A, 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been 
established, and an increase is at issue, the present level 
of disability is of primary concern.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claim, 
however, placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time, if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known to the United 
States Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.  

In this case, following the veteran's initial and original 
rating action in July 1999 allowing service connection for 
PTSD with a 10 percent evaluation, the veteran subsequently 
filed a request for an increased evaluation some two months 
later in October 1999.  Although the RO treated this as a new 
claim for increase, the Board finds, consistent with the 
applicable laws and regulations, that the veteran's request 
for an increased evaluation in October 1999, filed only two 
months after the initial rating action, constituted a valid 
notice of disagreement with that rating action in clearly 
alleging disagreement with the evaluation initially assigned.  
38 C.F.R. § 20.201 (2002).  Accordingly, Fenderson is 
applicable in this case.  

The schedular criteria for evaluation of mental disorders 
incorporates by reference the American Medical Associations, 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 4.125(a).  When evaluating mental 
disorders, VA will consider the frequency, severity and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  VA shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on an examiner's assessment of 
disability at the moment of examination.  38 C.F.R. 
§ 4.126(a).  

The veteran's service-connected PTSD is rated as 30 percent 
disabling, under the provisions of 38 C.F.R. § 4.130 
including Diagnostic Code 9411.  

That Diagnostic Code provides a 100 percent evaluation for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 including 
Diagnostic Code 9411.  

In the veteran's initial April 1999 VA psychiatric 
examination, he presented in a reasonable social fashion with 
no unusual behavior or mannerisms.  He was not guarded or 
defensive.  Grooming and hygiene were adequate.  He was well 
oriented, alert and articulate.  He reported an earlier 
suicide attempt in 1994.  He indicated he was intoxicated at 
the time and subsequently received alcohol treatment.  He had 
been alcohol free for some years.  He had been married for 20 
years with some conflicts, but the marriage was fairly 
stable.  He had an extensive work history.  He had more 
recently sought counseling because of increased anxiety, 
irritability and social avoidance.  There were occasional 
intrusive thoughts of Vietnam, exaggerated startle response, 
and he denied nightmares were prominent.  Mood was moderately 
dysphoric and anxious.  The diagnosis was PTSD. 

The veteran began outpatient treatment with an outreach 
counselor in 1999.  Issues of anger and guilt and anxiety 
were discussed.  In March 2000, he reported going to church 
and making changes in his life.  

The veteran was next examined by VA in March 2000.  The 
veteran and his wife indicated their marriage was pretty 
good; they had two sons who remained at home, and they had 
recently taken on care of a niece's three young children.  
The veteran was working.  He enjoyed various hobbies but was 
nervous in crowds.  He was taking Trazodone.  There was some 
difficulty sleeping and difficulty with irritability.  He had 
a good relationship with his mother and another close friend.  
He was overprotective and hypervigilant with respect to his 
family with an occasional depressed mood at which time he 
liked to isolate himself.  Hygiene and dress were good and he 
was alert and oriented.  He reported occasional suicidal 
ideation.  Recent and remote memory was intact.  There was no 
evidence of thought disorder and thought process was goal-
directed, coherent and logical, and practical judgment 
appeared good.  The diagnosis was PTSD.

A May 2000 outpatient treatment record noted that the 
veteran's depression had returned after he stopped taking 
Zyban.  In June 2000, an outreach counselor wrote that the 
veteran had panic attacks.  He would miss work due to stress 
and was experiencing intrusive thoughts.  In July 2000, the 
outreach counselor wrote that the veteran's symptoms included 
flattened affect, depression, flashbacks, intrusive thoughts, 
frequent panic attacks, anger and sleep disturbance.  This 
counselor assessed a Global Assessment of Function (GAF) 
score of 48, reflecting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The veteran and his spouse testified at a personal hearing at 
the RO in July 2000.  He reported a worsening of symptoms.  
The veteran's spouse reported that the veteran occasionally 
would lock himself in the bathroom for several hours and that 
he was suspicious of people.  She could not confirm panic 
attacks but stated that the veteran was often angry and had 
difficulty sleeping.  She reported once observing what she 
felt was the veteran having a flashback when he threw a 
blanket over her and their child.  The only suicide attempt 
had been from years before they met.  The veteran reported 
that he believed he had panic attacks once or twice a week 
which lasted perhaps a "couple minutes, three minutes."  
Then he would calm himself down.  

The veteran was again examined by VA in September 2000.  He 
reported continuing problems with depression and lack of 
interest.  He was anxious and often irritable and now 
reported combat-related dreams one or two times weekly.  He 
continued on Trazodone for sleep.  He had earlier started 
Zyban to assist in smoking cessation and he still continued 
to take it on an occasional basis.  He continued working but 
reported missing work due to his symptoms.  The physician 
noted that there were several areas in the examination where 
the veteran and his wife reported facts inconsistently, and 
there were inconsistencies between the veteran's spouse and 
the outreach counselor's report and from the veteran himself.  
The veteran was adequately dressed with adequate hygiene.  He 
was restless with good eye contact and normal speech, and he 
was alert and oriented.  He appeared anxious and depressed, 
and reported periodic suicidal ideation during periods of 
depression.  After significant questioning, however, it did 
not appear that he would act on these thoughts given his 
relationship with his family.  His memory appeared 
functional.  There was no evidence of a thought disorder.  
Following a review of the claims folder, the physician felt 
that the veteran was somewhat more impaired due to PTSD than 
his previous examination reflected.  There did appear to be a 
decline in overall symptoms, even with medication and 
counseling, although it was noted that "it could have been 
that this veteran was coached to present himself in a more 
impaired fashion."  The diagnosis was PTSD, and the GAF 
score was 50 to 55, reflecting moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

In March 2001, the veteran's wife, parents and two cousins 
submitted lay statements which attested to the veteran's 
restlessness, sleep disturbances, flashbacks and loss of 
interest in activities. 

A VA outpatient treatment record from March 2001 noted that 
the veteran's mood was dysthymic, but he was not severely 
depressed.  There was mild to moderate anxiety with a stable 
affect and no irritability.  A GAF score of 55 was provided.

In April 2001, the veteran's outreach counselor wrote that 
the veteran had severe social and psychological readjustment 
difficulties with depression and isolation.  The veteran 
missed time from work and had occasional panic attacks.  His 
counselor's GAF assessment was again 48.  Later that month, 
this counselor wrote that the veteran had improved as he was 
taking his medication and felt a lot more comfortable.  A 
November report from this counselor recorded that the veteran 
had secured new employment.  

The veteran was last examined by VA in April 2002.  His 
speech was clear and coherent and there was no sign of 
thought disorder.  His affect was sad.  He had problems 
sleeping and with anger and hypervigilance.  He was taking 
Wellbutrin and had felt better but stopped taking it.  He 
remained employed.  In reviewing PTSD symptoms, the physician 
wrote that three symptoms had gotten worse including 
reexperiencing war experiences, estrangement from others, and 
difficulty sleeping.  On the other hand, anger, nightmares 
and his avoidance of reference to war had decreased.  Other 
symptoms remained about the same.  The veteran was oriented, 
his speech was clear and coherent, he was able to concentrate 
by following questions, and his memory appeared adequate.  
There was no sign of thought disorder, although he was 
agitated and worried.  His physician reported that, overall, 
the veteran's symptoms and behavior had increased "to a 
small degree" in that he presented as more agitated and 
socially isolated.  The GAF score was reported as 58.  

After careful consideration of all of the clinical evidence 
on file, and giving the veteran the benefit of the doubt, the 
Board finds that symptomatology reflected by the competent 
clinical evidence on file most nearly approximates the 
criteria for a 50 percent evaluation in accordance with the 
general rating formula for mental disorders.  

Although the veteran's outreach counselor submitted 
statements indicating that the veteran had suicidal ideation, 
panic attacks, severe depression and a complete inability to 
establish and maintain effective relationships, the reports 
from this counselor also often reflected periods of 
improvement and, it is noteworthy that these symptoms were 
not significantly endorsed by the veteran or reported by any 
of the physicians conducting the four VA examinations on 
file.  These VA examinations were conducted by clinical 
psychologists or psychiatrists, and the veteran's outreach 
counselor is noted to have a Master's Degree in Education and 
to be a licensed counselor.  

The competent clinical evidence on file does not support a 
finding that the veteran routinely had panic attacks and the 
veteran himself described during his personal hearing having 
episodes that lasted perhaps a "couple minutes, three 
minutes," after which he would calm himself down.  Although 
suicidal ideation has been noted in the records on file, the 
veteran is clearly shown to be devoted to his wife and family 
of many years and to other family members.  The only 
documented suicide attempt was in 1994 and was clearly 
associated with acute alcohol intoxication, and the veteran 
is documented as having been sober at this point for many 
years.  No clinical or counseling evidence on file supports a 
finding that the veteran manifests other criteria for a 70 
percent evaluation including intermittently illogical, 
obscure or irrelevant speech, near-continuous panic, spatial 
disorientation, neglect of personal appearance or hygiene and 
a complete inability to establish and maintain effective 
relationships.  Although the veteran is documented as having 
difficulty controlling his anger, no competent evidence on 
file reflects periods of violence.  The veteran is shown to 
have maintained employment at all times during the pendency 
of this appeal and has continued to maintain solid 
relationships with his immediate family, additional children, 
and one particular friend.

The Board considered the assignment of separate staged 
ratings in accordance with Fenderson as described above but 
has elected to assign a 50 percent evaluation as the level of 
psychiatric impairment during the pendency of this appeal.  
Indeed, the Board finds that, at no time during this appeal 
has the evidence shown a degree of disability greater than 50 
percent.  


ORDER

An evaluation of 50 percent for PTSD, but not higher, is 
warranted for the entire period of the appeal.  



__________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

